Citation Nr: 0424009	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent 
for a post-traumatic seizure disability.  

2.  Entitlement to a rating greater than 10 percent for jaw 
fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The record reflects that the veteran had active service from 
June 1951 to June 1955, and from August 1955 to December 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated August 2001 and March 2003.  

In August 2001 the Regional Office (RO) denied the veteran's 
claims for an increased rating for jaw fracture residuals and 
for service connection of status post esophagomyotomy for 
Zenkers Diverticulum.  The veteran submitted his notice of 
disagreement (NOD) in November 2001, and the statement of the 
case (SOC) was issued in April 2002.  His VA Form 9 was 
received in April 2002.  He did not request a Board hearing, 
but requested a local hearing at the RO by a Decision Review 
Officer (DRO) there.  In August 2003, he withdrew the appeal 
on the issue of service connection for status post 
esophagomyotomy for Zenkers Diverticulum.  He also withdrew 
his local hearing request at that time.  An informal 
conference was held, also in August 2003.  A DRO decision 
established a 10 percent rating for the jaw disability, 
effective from April 3, 2000.  

Also, in April 2002 VA received a claim for service 
connection of seizures and a mental condition.  The March 
2003 rating decision established service connection for a 
seizure disorder, at a 40 percent rating, effective April 17, 
2002.  The veteran was informed of this decision on April 2, 
2003.  The claim for a mental condition was denied.  An NOD 
to the seizure disorder issue was received in July 2003.  The 
veteran limited his disagreement to the 40 percent rating 
assigned to his seizure disorder.  An informal hearing 
conference with the DRO was held in August 2003.  The SOC was 
issued in August 2003.  VA Form 646 was accepted as his 
Substantive Appeal on April 1, 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, the veteran enlisted in June 1951, and retired 
in December 1971.  His DD 214 reflects 20 years and four 
months of service.  His service medical records (SMRs) show 
that he had a temporary break in service after his first 
four-year enlistment, but that he re-enlisted a few months 
later.  A March 1952 record shows that the veteran manifested 
"an undetermined head contusion" with a temporary loss of 
mental control.  A November 1952 record shows that he fell 
from his top bunk, with resultant fractured teeth, chin 
laceration, and possible fractured left condyle.  He remained 
semi-conscious, and was admitted and treated for pain.  He 
was discharged to duty 2 days later.  Additional records show 
diagnoses of a chin laceration, with no artery or nerve 
involvement; and simple fracture, buccal plate of mouth, no 
artery or nerve involvement.  Wounds of the head and chin 
were sutured, all under local anesthesia.  

In May 1955, the veteran was off post in a restaurant when an 
"unknown airman" requested that he go outside.  The unknown 
airman then hit the veteran on the left jaw and kicked his 
left chest when he fell to the ground.  Additional records 
show that on evaluation, his jaw moved well with little pain.  
He had bilateral x-rays of his temporal mandibular joint.  
The radiographic report reflects a questionable incomplete 
fracture of the right mandible, the left appearing normal.  

An October 1955 record shows that the veteran was admitted to 
the emergency room after an automobile accident.  He was 
assessed with an acute hysterical episode.  There was no 
headache, dizziness, or complaints the next day, however.  
The final diagnosis was conversion reaction, acute, severe, 
manifested by comatose-like state and total lack of 
responsiveness.  Untreated and improved.  The line of duty 
was positive.  A wavier was recommended, as the veteran was 9 
pounds under the minimum weight for age and height, at 121 
pounds and approximately 5 foot 8 inches.  

The veteran was a passenger in a second automobile accident 
that occurred in November 1963.  The investigation determined 
that it was line of duty, and not due to misconduct.  The 
veteran was noted to have multiple facial injuries.  A 
January 1964 radiographic report includes a skull and jaw 
series, which showed that the cranial vault appeared intact.  
There was some prominent vascular marking thought to be 
within normal limits.  The mandible films showed that the jaw 
had been wired in the midline and also at the junction of the 
horizontal and vertical rami of the mandible on the right.  
They appeared intact.  

A narrative summary of a hospital admission from August to 
September 1970 shows that the veteran developed peptic ulcer 
disease, with hemorrhage in service.  A September 1971 
examination report shows that the veteran had a scar on his 
chin that measured 3 centimeters (cm), and was well healed, 
with no sequela.  Also noted was a history of a 1963 jaw 
fracture with headaches; and infrequent dizzy spells after 
the 1963 auto accident, which were mild in nature, required 
no treatment, and were not incapacitating.  

The veteran's claim for service connection for a seizure 
disorder was received by VA on April 17, 2002, and service 
connection was established in a March 2003 rating decision.  
A 40 percent rating was assigned under diagnostic code 8910, 
Epilepsy, grand mal.  It is rated under the General Rating 
Formula for Major and Minor Epileptic Seizures, which 
considers the frequency and type of seizures over the past 12 
months as the primary rating criteria.   

Although many VA treatment records have been associated with 
the claims file, it appears that some VA treatment reports 
are not be of record.  A November 2001 medical record shows 
that the veteran was admitted to a VA facility from November 
2001 to January 2002.  Review of that record shows that the 
veteran's neurology practioner noted, as part of the 
veteran's past medical history, that the veteran's son 
apparently witnessed 3 "tono-clonic" seizures in November 
2001, for which the veteran received concurrent VA treatment.  

The June 2004 Written Brief Presentation submitted on the 
veteran's behalf avers that the claim should be remanded for 
a medical determination as to the nature and extent of the 
veteran's seizures.  This presentation avers that the 
veteran's wife provided lay observations of the veteran's 
seizures at the August 2003 informal conference, and that 
those observations should be accepted as establishing the 
frequency of the veteran's seizures.  Review of the VA 
outpatient treatment records shows that the veteran 
manifested "dizzy" spells after a procedure for an 
unrelated disorder in May 2003.  Thus, clarification of the 
veteran's seizures is necessary in the instant case.  

The Board further notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding correspondence in July 
2001 purporting to notify the veteran of the various 
provisions of the VCAA, the letter made no mention of the 
issue of an increased rating for the veteran's service-
connected jaw fractures.  Rather, the letter provided 
information on how to substantiate a claim for service 
connection.  The Board acknowledges that the RO telephoned 
the veteran regarding the VCAA, and that the veteran 
indicated he had no further evidence to submit.  Although not 
specified on the VA Form 119, the Board presumes that 
the RO advised the veteran regarding the increased rating 
claim for his jaw. Nevertheless, as remand is required to 
obtain VA treatment records, the Board concludes that new 
VCAA notice should be provided, to ensure that notification 
procedures under the VCAA are fully complied with.  

The issue is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  Ask the veteran where he was treated, 
for service-connected seizure and jaw 
disorders only, from August 1, 2001 to 
March 1, 2002; and also from July 1, 2003 
to the present date.  Obtain those 
records.  If any records identified by the 
veteran cannot be obtained, a notation to 
that effect should be placed in the claims 
file, and the veteran and his 
representative so advised.  

3.  C-file review indicates VA records 
may be missing.  Thus, regardless of 
whether the veteran responds to the 
paragraph above, VA must obtain Notes, 
Discharge Summaries, Consults, Imaging, 
and Procedures from the DORN VA facility.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive 
knowledge of VA documents.)

4.  Schedule the veteran for a VA 
neurological or other appropriate 
examination to ascertain the nature and 
the frequency of the veteran's seizures.  
Make the claims file available to the 
examiner.  The examiner must provide the 
following opinions:

(A)  Based on your examination, interview, 
and records review, describe the type 
(major or minor) and frequency (number per 
month/week of each) of the veteran's 
seizures, from April 2001 to the present.  

(B)  If the veteran has episodes of 
altered consciousness that are due to 
anything other than his service-connected 
seizure disorder, please so state on the 
examination report.  (The record suggests 
the veteran experiences transient ischemic 
attacks).

(C)  If possible to classify the minor 
seizures as petit mal, myoclonic, or 
akinetic, please so state on the 
examination report.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



Department of Veterans Affairs












